ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0
	The after final amendment submitted September 14, 2021 will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Response to After Final
	In the after final amendments filed September 14, 2021: claims 1 and 3 are amended; claims 2, 6, 7, and 10 are cancelled; claims 4, 5, 8, and 9 are withdrawn. The applicant amended claim 1 to incorporate the limitations of claims 2 and 10 (Remarks pg. 5 para. 2). 
	The proposed amendments filed September 14, 2021 after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
Response to Proposed Amendments and Arguments
	“Remarks” refers to applicant’s after final remarks filed September 14, 2021.
Nakamura
	The proposed claim amendment appears to overcome the 102(a)(1) rejection and the 103 rejection over Nakamura (Remarks pg. 6 para. 2).
	Amended claim 1 line 3 recites “Si: 2.0 % to 5.0 %”, whereas Nakamura teaches an upper limit of 0.3% Si ([0019]).
Gabor 
	The proposed claim amendment appears to overcome the 103 rejection over Gabor (Remarks pg. 6 para. 5).
	Amended claim 1 line 12 recites “a thickness of the scale layer after hot rolling is in a range of 30 um to 50 um”, which is achieved by descaling with high pressure water. In applicant’s specification Table 2 has some steels with scale thicknesses larger than 50 um, implying that the thickness of the scale layer prior to descaling was larger than 50 um, and the method in Gabor does not include the descaling process, such that the claimed scale layer thickness is not inherent (Remarks para. spanning pgs. 7-8).
Shingaki
	The proposed claim amendment appears to overcome the 103 rejection over Shingaki (Remarks pg. 7 para. 1).
	Amended claim 1 line 12 recites “a thickness of the scale layer after hot rolling is in a range of 30 um to 50 um”, which is achieved by descaling with high pressure water. In applicant’s specification Table 2 has some steels with scale thicknesses larger than 50 um, implying that the thickness of the scale layer prior to descaling was larger than 50 um, and the method in Shingaki does not include the descaling process, such that the claimed scale layer thickness is not inherent (Remarks para. spanning pgs. 7-8).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735